Filed 8/20/13

                          CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                    DIVISION TWO



THE PEOPLE,

        Plaintiff and Respondent,                   E048880

v.                                                  (Super.Ct.No. RIC329441)

VINH NGUYEN,                                        OPINION

        Defendant and Appellant.



        APPEAL from the Superior Court of Riverside County. David A. Gunn, Judge.

Affirmed.

        Chris Truax, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Edmund G. Brown, Jr., and Kamala D. Harris, Attorneys General, Dane R.

Gillette, Chief Assistant Attorney General, Gary W. Schons, Assistant Attorney General,

Barry Carlton, and Bradley A. Weinreb, Deputy Attorneys General, for Plaintiff and

Respondent.

        Defendant, Vinh Nguyen, was found to be a sexually violent predator (SVP), and

committed to the Department of Mental Health (DMH) for an indeterminate term

                                           1
following a petition for recommitment under the Sexually Violent Predators Act (SVPA).

(Welf. & Inst. Code,1 § 6600, et seq.) He appealed the judgment and civil commitment

on the grounds that (1) the trial court erred in allowing defendant‟s counsel to waive

defendant‟s presence at trial, and (2) the indeterminate term for SVP‟s violates state and

federal guarantees of equal protection. We affirmed the commitment order and defendant

petitioned for review in the California Supreme Court. On August 10, 2011, the Supreme

Court retransferred the case to our court with directions to vacate the decision and

suspend further proceedings pending finality of the proceedings on remand in People v.

McKee (2010) 47 Cal. 4th 1172 (McKee I).

       Following proceedings on remand, the Fourth District Court of Appeal, Division

One, issued its opinion in People v. McKee (2012) 207 Cal. App. 4th 1325 (McKee II).

The California Supreme Court denied review of McKee II. We lifted the stay and invited

the parties to submit supplemental letter briefs in light of McKee II. Both Nguyen and

the People have filed letter briefs. We again affirm.

                                       BACKGROUND

       On or about November 18, 2005, the People filed a petition to recommit defendant

as a SVP.2 Due to delays, a subsequent petition for recommitment was filed on January


       1
        All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
       2
          Minute orders and an order following the probable cause hearing pertaining to
this petition are in the clerk‟s transcript, but the petition itself is not included in the record
on appeal. The January 17, 2008, petition is in the clerk‟s transcript. The trial
proceedings related to the November 2005 petition, resulting in a true finding on that
petition, and a dismissal of the January 2008 petition on the grounds it was moot.
                                                2
17, 2008, prior to trial on the 2005 petition. On July 13, 2009, following a bench trial on

the 2005 petition for recommitment, the trial court made a true finding that defendant

remained a SVP. Defendant was not present at the trial; his counsel informed the court

that his presence was waived. Defendant was committed to the DMH for an

indeterminate term, and the 2008 petition was dismissed as moot. Defendant timely

appealed.

                                      DISCUSSION

       1.     Defendant’s Absence at the Trial Was Harmless Beyond A Reasonable

              Doubt.

       Defendant claims his due process rights were violated when the trial on his

recommitment petition was conducted in his absence, without a personal waiver of the

right to be present from the defendant, after his attorney informed the court that

defendant waived his right to be present. We begin with some background helpful to our

analysis.

       a.     Procedural Backdrop

       Of the approximately 37 hearings conducted between March 2006 and the date of

the trial, defendant was transported to court once, inadvertently, on March 10, 2009, for

the hearing on his motion to dismiss the recommitment petition. At that hearing,

defendant‟s counsel explained that because of the inadvertent transportation of defendant

to the hearing, he risked losing his bed at Coalinga State Hospital. After the court denied

the motion to dismiss the recommitment petition, the court set a new hearing date for the

trial and the prosecutor inquired if defendant wanted to be present. Defendant responded,

                                             3
through his attorney, that he wanted to be present. The court ordered that defendant be

transported back to court for the trial, which was set for May 4, 2009.

       Because the minutes of the May 4, 2009, hearing are ambiguous as to defendant‟s

presence, we augmented the record on our own motion to obtain the reporter‟s transcript

of that hearing. The supplemental reporter‟s transcript reveals that defendant was not

transported for the hearing, and his attorney represented that defendant waived his

presence. In addition, counsel informed the court that defendant‟s presence at his trial

was waived, and that defendant likely would waive his right to a jury trial. A new date

was selected for a trial readiness conference, June 18, 2009, and the court directed that

“Defendant is to remain housed in Coalinga State Hospital.”

       On June 4, 2009, defendant filed a motion to continue the trial on the ground that

defense counsel was in trial on another case. In the motion, defense counsel indicated

defendant “has waived his presence at trial and waived a jury.” On June 8, 2009, the

court heard the motion to continue. The minutes are unclear as to whether defendant

appeared, but we infer he did not because the record does not include a transportation

order for that date and the minutes reflect that defendant was to remain housed at

Coalinga State Hospital.

       The matter was called for court trial on June 13, 2009, in defendant‟s absence.

Defendant claims he is entitled to a reversal because his due process rights were violated

by proceeding in his absence without a personal waiver of his presence. We disagree.




                                             4
        b.     Analysis

        The SVPA provides for the involuntary civil commitment of certain offenders,

following the completion of their prison terms, who are found to be SVP‟s. An “SVP” is

a person who has been convicted of a sexually violent offense against one or more

victims and who has a diagnosed mental disorder that makes the person a danger to the

health and safety of others in that it is likely that he or she will engage in sexually violent

criminal behavior. (§ 6600, subd. (a)(1).) Certain enumerated sex crimes constitute a

sexually violent offense within the meaning of the SVPA, including a violation of Penal

Code section 288, subdivision (a), when committed by force, violence, duress, menace, or

fear of immediate unlawful bodily injury of the victim or another person. (§ 6600, subd.

(b).)

        SVPA proceedings have a nonpunitive purpose. (Hubbart v. Superior Court

(1999) 19 Cal. 4th 1138, 1144.) The act provides treatment for mental disorders from

which SVP‟s currently suffer to reduce the threat of harm otherwise posed to the public.

(Id. at pp. 1143-1144; People v. Otto (2001) 26 Cal. 4th 200, 205.) However, because a

civil commitment involves a significant deprivation of liberty, a defendant in an SVP

proceeding is entitled to due process protections. (Otto, at p. 209; Foucha v. Louisiana

(1992) 504 U.S. 71, 80 [112 S. Ct. 1780, 118 L. Ed. 2d 437]; see also People v. Carlin

(2007) 150 Cal. App. 4th 322, 340.)

        To this end, section 6603 provides certain procedural rights, entitling the person to

a trial by jury, the assistance of counsel, the right to retain experts or professional persons



                                               5
to perform an examination on his or her behalf, and to have access to all relevant medical

and psychological records and reports. (§ 6603, subd. (a).)

        In arguing that defendant has a statutory right to be present at the SVP

recommitment proceeding, defendant relies on section 6605. However, that section

applies to proceedings related to a petition for conditional release. (§ 6605, subd. (b).)

When the DMH determines that the person‟s condition has so changed that the person no

longer qualifies as an SVP, or where it determines that conditional release to a less

restrictive alternative is in the best interest of the person, the director may authorize the

person to file a petition for conditional release. Upon receipt of that petition, the court

shall order a show-cause hearing at which the court can consider the petition and any

documentation provided by the medical director, the prosecutor, or the committed person.

(§ 6605, subd. (b).) At that show-cause hearing, the committed person “shall have the

right to be present and shall be entitled to the benefit of all the constitutional protections

that were afforded to him or her at the initial commitment proceeding.” (§ 6605, subd.

(d).)

        The instant proceeding was not related to a petition for conditional release, so the

provisions of section 6605 are inapplicable. The right to be present at a recommitment

hearing is not a statutorily guaranteed right under the SVPA.

        Next, defendant asserts he has a constitutional due process right to be present at

the hearing, relying on In re Watson (1979) 91 Cal. App. 3d 455, and People v. Fisher

(2009) 172 Cal. App. 4th 1006. The court in Fisher noted that an MDO (mentally

disordered offender) proceeding is civil, rather than criminal, and did not implicate all of

                                               6
the constitutional and procedural safeguards afforded to criminal defendants. (Fisher, at

p. 1013.) However, relying on Watson, supra, the court determined that in civil

commitment proceedings, due process guarantees the right to be present during the

presentation of evidence absent a personal waiver or demonstrated inability to attend.

(Fisher, citing Watson, at pp. 461-462.)

       The People argue that a party to a civil case does not have an absolute right to be

personally present. (Citing Yarbrough v. Superior Court (1985) 39 Cal. 3d 197, 203-204;

Payne v. Superior Court (1976) 17 Cal. 3d 908, 913; and Arnett v. Office of Admin.

Hearings (1996) 49 Cal. App. 4th 332, 338.) These cases involved incarcerated persons

who were sued for civil damages and sought access to the courts to defend those actions.

We agree that parties in civil actions do not have an absolute right to be personally

present. However, an SVP proceeding is a special proceeding of a civil nature and not a

civil action. (See People v. Yartz (2005) 37 Cal. 4th 529, 536-537.) Given the significant

deprivation of liberty resulting from an indeterminate commitment following an SVP

determination, notwithstanding the lack of an express statutory right to be present at SVP

proceedings, we agree with Fisher and Watson that the defendant had a due process right

to be present at the trial.

       The next question is whether defendant‟s counsel had authority to waive his

presence. Defendant argues that counsel lacked the authority to waive his right to be

personally present, relying on In re Watson, supra, 91 Cal.App.3d at pages 461-462, and

People v. Fisher, supra, 172 Cal.App.4th at page 1014. The People argue that counsel

may waive the committee‟s right to be present and to make other procedural decisions

                                             7
over the committee‟s objection. (People v. Masterson (1994) 8 Cal. 4th 965, 969, 971

[holding that counsel may waive jury trial over the client‟s objection].) However, the

conclusion in Masterson was driven, in part, by the recognition that in proceedings to

determine competency to stand trial in a criminal case (ref. Pen. Code, § 1368, et seq.), it

is presumed that the person whose competence is in question cannot be entrusted to make

basic decisions regarding the conduct of that proceeding. (Masterson, at p. 974.) Civil

commitments under the SVPA do not necessarily involve individuals whose competence

is in question, so we cannot extend the holding of Masterson to the situation before us.

       The right to be present in a conservatorship proceeding is a statutory right, which

appointed counsel has authority to waive. (Conservatorship of John L. (2010) 48 Cal. 4th
131, 148.) In that case, the defendant informed his appointed attorney that he did not

want to contest the conservatorship or to be present in court, and his appointed attorney

relayed that information to the trial court. (Id. at p. 149.) The Supreme Court held that

“in the absence of any contrary indication, the superior court may assume that an attorney

is competent and fully communicates with the proposed conservatee about the entire

proceeding,” and that counsel was authorized to waive the conservatee‟s presence. (Id. at

p. 156.)

       The present case stands on slightly different footing because (a) we have

concluded that an SVP committee has a due process right to be present, and (b) there is

conflicting evidence in the record: on March 10, 2009, defendant, who was personally

present, requested to be present at the hearing; on May 4, 2009, defendant was absent and

his counsel informed the court he did not wish to be present. Aside from these

                                             8
distinguishing facts, the holding of Conservatorship of John L. must be considered in

light of the fact that conservatorships are of limited duration (Pen. Code, § 1370, subd.

(c)(1) [no more than three years]; Welf. & Inst. Code, § 5361[one year]), while SVP

commitments are indeterminate in duration. We cannot extend the holding of that case to

this.

        There are no cases on point. However, an attorney for a person who is the subject

of a civil commitment petition for being mentally retarded and dangerous to self or others

(§ 6500) has been held to lack the authority to waive the prospective committee‟s right to

be present at the hearing, over the committee‟s objection. (People v. Wilkinson (2010)

185 Cal. App. 4th 543.) The reviewing court in the Wilkinson case observed, citing People

v. Masterson, supra, 8 Cal.4th at page 974, that counsel may waive his or her client‟s

right to a jury trial, even over the objections of the client, but held that “it does not

necessarily follow that an attorney may waive all of a client‟s rights.” (Wilkinson, at p.

551.) Wilkinson was decided four months after the Supreme Court issued the opinion in

Conservatorship of John L., but made no mention of the case, perhaps because the

Wilkinson involved a client who expressed a desire to attend the hearing.

        Based on the weight of authority (Wilkinson, Watson, and Fisher), we agree that

counsel does not have authority to waive his or her client‟s right to attend the hearing that

may result in an indeterminate commitment over the client‟s objection. The next

question is whether the error requires reversal. In a civil commitment proceeding, we use

the Chapman test (Chapman v. California (1967) 386 U.S. 18 [87 S. Ct. 824, 17 L. Ed. 2d
705]) to review federal constitutional error. (People v. Fisher, supra, 172 Cal.App.4th at

                                               9
p. 1014.) Reversal is required unless the error is harmless beyond a reasonable doubt.

(Chapman, at p. 24; Fisher, at p. 1014.)

       The error here was harmless beyond a reasonable doubt. For the vast majority of

the hearings in this case, the defendant was unwilling to participate in the proceedings,

going so far as to personally request a continuance in writing so that he could maintain

his position in a vocational training program. At every hearing except for the single

hearing in March 2009, at which he personally appeared, and, for the first time, indicated

his desire to attend his trial, defendant‟s presence had been waived by counsel, and

defendant never objected, as the committee in Wilkinson did. To the contrary, there are

strong indications that defendant did not want to participate in the trial. This was again

reflected on the ultimate day of trial, when counsel informed the court that he had met

with defendant in March 2009 and had communicated with defendant since that date, and

that defendant waived both his presence at trial and his right to be tried by a jury.

       Thus, while the evidence is not undisputed, there is no indication that defendant

objected to his attorney‟s waiver of his presence, or that he desired to be present on July

13, 2009, for his trial. To the contrary, the record reflects there was communication

between defendant and his counsel after he requested to be present, in which he withdrew

that request. If, as counsel represented, defendant had no desire to be present, then any

error would be harmless beyond a reasonable doubt. In the absence of a contrary

indication, the superior court (and this court) may assume that an attorney is competent

and fully communicated with the proposed committee about the entire proceeding.

(Conservatorship of John L., supra, 48 Cal.4th at p. 156.)

                                             10
       Additionally, at trial, defense counsel thoroughly cross-examined the prosecution

experts and presented a defense expert who disagreed with the pedophilia diagnosis of

the other experts who had evaluated defendant. (See People v. Fisher, supra, 172

Cal.App.4th at p. 1014.) The undisputed evidence was that defendant refused to

participate in treatment despite the many years he has been committed.3

       At oral argument defendant‟s appellate counsel argued that the “unknown

unknowns” of what input defendant could have provided to his trial attorney if he had

been present required reversal. He argued that where the record is silent as to how the

defendant‟s presence would have affected the case, reversal is required. However,

appellate counsel acknowledged that defendant could only clarify historical facts about

his personal background and would not likely have affected the expert opinions presented

at trial to his advantage.4 Reversal is not compelled. Details of defendant‟s personal

background have been reported numerous times through several SVP proceedings,

without any objection or challenge. Unless his past history has changed, there are no

“unknown unknowns” defendant‟s presence could have elucidated.

       Additionally, despite defendant‟s absence, his trial attorney capably presented

expert evidence on the core issue to be determined in the proceedings: whether defendant

was a pedophile who is a danger to others in that he is likely engage in sexually violent

criminal offenses. Moreover, counsel represented to the court that defendant did not wish

       3
       Defendant was evaluated for an SVP commitment in 1999, and for
recommitment in 2002, 2003 and 2005.
       4
         There are serious risks inherent in having defendant testify, thereby exposing
him to cross-examination.
                                            11
to be present for the trial, which compels the conclusion that reversal for a new hearing,

which he is likely to refuse to attend (given the overwhelming number of hearings for

which he waived his presence) is unnecessary. Further, in the years since defendant was

first committed as an SVP, defendant has refused to participate in therapy or treatment to

address his diagnosis. He had little to offer the court in his defense on the issue of his

likelihood of committing future sexually violent criminal offenses, had he appeared.

       Most importantly, contrary to the defense expert‟s opinion that defendant was not

a pedophile, there was evidence beyond a reasonable doubt that he met the diagnostic

criteria for pedophilia. The evidence supporting defendant‟s diagnosis was convincing

under any standard. Dr. Marianne Davis conducted more than one evaluation of

defendant and found that defendant met the criteria for a diagnosis of pedophilia. She

also testified that defendant was evaluated by four different doctors in 1999 and all four

agreed on the diagnosis of pedophilia. Since that time, defendant has been reevaluated on

a continuous basis and the diagnosis of pedophilia has been consistently given. Dr. Davis

further testified that defendant had been offered sex offender treatment but had not

completed Phase I. Based on assessments (Static-99, Static-2002, and MnSOST-R), Dr.

Davis determined defendant posed a serious and well-founded risk of engaging in

sexually violent predatory behavior.

       A defense expert, Dr. Raymond Anderson, testified that there was insufficient

evidence to support a conclusion defendant was a pedophile because there was no

evidence that defendant had an internal drive or fixation, or strong and persistent urges to

commit sex offenses against children. The defense expert also testified on his behalf that

                                             12
defendant‟s age affected his level of risk, insofar as a 45 year old would repeat an offense

less frequently than a 35 year old. There is no possibility that defendant‟s presence at the

hearing would have made a difference.

       Despite the opinion of Dr. Anderson that defendant was not a pedophile, the court

was familiar with the numerous evaluations of defendant since his initial SVP

commitment, and the fact that all experts concurred in the diagnosis of pedophilia.

Further, evidence contained in the expert evaluations considered by the prosecution‟s

expert and contained in the court‟s file supported an inference that defendant did respond

to an internal drive or urge to commit sex offenses against children, contrary to Dr.

Anderson‟s conclusion. In 1989 he violated parole two times by having prohibited

contact with children, near a school, despite being expressly prohibited from doing so.

The fact he continued to follow a young boy to school after being warned off by his

parole officer supports an inference that he suffers from a strong and persistent urge to

commit sex offenses against children.

       Thus, notwithstanding the defense expert‟s opinion that defendant did not meet the

diagnostic criteria for pedophilia, this was not the type of dispute that affected the

reliability of the proceeding to the degree that defendant‟s presence would have made a

difference. (See People v. Wilkinson, supra, 185 Cal.App.4th at pp. 551-552.) Thus,

even though defendant did not personally waive his right to be personally present, any

error was harmless beyond a reasonable doubt. (Chapman v. California, supra, 386 U.S.

at p. 24.)



                                              13
       2.     Disparate Treatment For SVP’s Is Rational.

       Defendant argues that the indeterminate commitment provisions of the SVPA

violated federal guarantees of equal protection. Following the decision in McKee I,

supra, 47 Cal. 4th 1172, which found that SVP‟s and MDO‟s are similarly situated, the

Supreme Court directed that we vacate our opinion pending resolution of that case

following a remand to the trial court. McKee II, supra, 207 Cal. App. 4th 1325, was

subsequently decided, and is final. That case held that the medical and scientific

evidence presented on remand justified the disparate treatment of SVP‟s. (Id. at p. 1347.)

We requested supplemental briefing following McKee II. Defendant now argues that

McKee II was badly reasoned and urges us to apply a strict scrutiny test. We have done

so, and we disagree.

       The concept of the equal protection of the laws compels recognition of the

proposition that persons similarly situated with respect to the legitimate purpose of the

law receive like treatment. The first prerequisite to a meritorious claim under the equal

protection clause is a showing that the state has adopted a classification that affects two

or more similarly situated groups in an unequal manner. This initial inquiry is not

whether persons are similarly situated for all purposes, but whether they are similarly

situated for purposes of the law challenged. (Cooley v. Superior Court (2002) 29 Cal. 4th
228, 253.) Neither the Fourteenth Amendment of the Constitution of the United States

nor the California Constitution precludes classification by the Legislature or requires

uniform operation of the law with respect to persons who are different. (People v.

Guzman (2005) 35 Cal. 4th 577, 591.) A strict scrutiny standard is used to measure

                                             14
claims of disparate treatment in civil commitments. (People v. Green (2000) 79
Cal. App. 4th 921, 924.) The strict scrutiny standard requires the state to demonstrate that

its classification has been precisely tailored to serve a compelling governmental interest.

(Plyler v. Doe (1982) 457 U.S. 202, 217 [72 L. Ed. 2d 786, 102 S. Ct. 2382].)

       In McKee I, supra, 47 Cal. 4th 1172, the California Supreme Court observed that

while persons committed as MDO‟s (Pen. Code, § 2962) and SVP‟s do not share

identical characteristics, they are similarly situated for the purpose of determining why

one group received an indefinite commitment and had the burden of proving they should

not be committed, while the other group was subject to short-term commitment

renewable only if the People periodically proved that continuing commitment was

justified. (McKee I, at p. 1203.)

       However, the Supreme Court did not hold, as a matter of law, that there was no

justification for different treatment for SVP‟s and MDO‟s. Instead, it ordered a remand

to give the People the opportunity to demonstrate a constitutional justification for the

differential treatment. (McKee I, supra, 47 Cal.4th at pp. 1208-1209.) Following

remand, the reviewing court held that the evidence presented by the People justified the

disparate treatment of SVP‟s for several discreet reasons. (McKee II, supra, 207

Cal.App.4th at p. 1347.) Those reasons relate to recidivism, the greater trauma suffered

by victims of sexual abuse, and diagnostic and treatment differences between SVP‟s and

other mentally disordered offenders.




                                             15
       a.     Recidivism

       The evidence under consideration in McKee II demonstrated that the inherent

nature of the SVP‟s mental disorder makes recidivism significantly more likely for SVP‟s

as a class than for MDO‟s or NGI‟s (not guilty by reason of insanity). (McKee II, supra,

207 Cal.App.4th at p. 1340, citing McKee I, supra, 47 Cal.4th at p. 1208.) In our original

opinion, we observed that SVP‟s represent a very small number of dangerous people that

have committed certain specified crimes and suffer a certain type of mental illness

predisposing them to commit sexually violent offenses. As our Supreme Court stated in

Cooley v. Superior Court, supra, 29 Cal.4th at page 253, the SVP Act “narrowly targets

„a small but extremely dangerous group of [SVP‟]s . . . .‟” SVP‟s diagnosed as

pedophiles pose a greater risk of reoffending. Studies of sex offenders suggest that

sexual offending may be different from other types of crime: Although sexual offenders

may commit nonsexual crimes, nonsexual criminals rarely recidivate with sexual

offenses. (R. Karl Hanson and Monique T. Bussière, Predicting Relapse: A Meta-

Analysis of Sexual Offender Recidivism Studies, 66 J. of Consulting & Clin. Psychol., pp.

348-362 [No. 2, 1998].) In this respect, MDO‟s differ from SVP‟s in that they are less

likely to commit a sexually violent offense upon release from custody.

       By definition, as SVP is a person who has been convicted of a sexually violent

offense against one or more victims and who has a diagnosed mental disorder that makes

the person a danger to the health and safety of others in that it is likely that he or she will

engage in sexually violent criminal behavior. (§ 6600, subd. (a)(1), italics added.) A

“diagnosed mental disorder” includes a congenital or acquired condition affecting the
                                              16
emotional or volitional capacity that predisposes the person the commission of criminal

sexual acts in a degree constituting the person a menace to the health and safety of

others. (§ 6600, subd. (c), italics added.) Thus, an SVP‟s mental disorder predisposes

him or her to commit a sexual offense.

       Further, as Dr. Davis testified in the present case, certain classes of persons

diagnosed with pedophilia, namely, homosexual nonrelated offenders such as defendant,

have the highest rate for repeated offending compared with other sex offenders. She also

testified that because SVP‟s are a special group of sexual offenders, the policy of the law

is to corral them, keeping them away from society. This is due in part to the complex and

often compulsive nature of the disorder. (Hall and Hall, A Profile of Pedophilia:

Definition, Characteristics of Offenders, Recidivism, Treatment Outcomes, and Forensic

Issues, 82 Mayo Clinical Proceedings. 457, 467, 469 (Apr. 2007, vol. 4).) Several studies

have failed to find any convincing evidence that treatment is effective in reducing

recidivism of sexual offenses. (Grossman et al., Are Sex Offenders Treatable? A

Research Overview, 50 Psychiatric Services 349, 356-357 (Mar. 1999).)

       Whereas an SVP‟s mental disorder must predispose the person to commit criminal

sex acts (§ 6600, subd. (c)), no comparable showing is required for an MDO. For

MDO‟s, the prisoner with the “severe mental disorder” (an illness or disease or condition

that substantially impairs the person‟s thought, perception of reality, emotional process,

or judgment, or which grossly impairs behavior, or that demonstrates evidence of an

acute brain syndrome [Pen. Code, § 2962, subd. (a)]) must be found to represent “a

substantial danger of physical harm to others.” (Pen. Code, § 2962, subd. (d)(1).) No

                                             17
recent overt act must be proven to demonstrate that the prospective MDO constitutes a

“substantial danger of physical harm.” (Pen. Code, § 2962, subd. (f).)

       Further, by statutory implication, an MDO must be found to be amenable to

treatment. (Pen. Code, § 2962, subd. (d)(1) [“. . . prisoner cannot be kept in remission

without treatment . . .”].) Amenability to treatment is not required for an SVP, nor is it

required for treatment of that person. (§ 6606, subd. (b).)

       SVP‟s are thus a subset of prisoners with severe mental disorders, who are

predisposed to commit acts of sexual violence by virtue of their mental disorder, having

been convicted of a violent sexual offense previously, and who have a higher likelihood

of reoffending, as opposed to MDO‟s, who represent a substantial danger of physical

harm to others due to a severe mental disorder, without having to prove an overt act. The

SVPA thus requires proof of more than a mere predisposition to violence; it requires

evidence of past sexually violent behavior and a present mental condition that creates a

likelihood of such conduct in the future if the person is not incapacitated. (Kansas v.

Hendricks (1997) 521 U.S. 346, 357 [117 S. Ct. 2072, 138 L. Ed. 2d 501].)

       b.     Greater Trauma of Victims of Sexual Offenses

       McKee II observed that the People had established that victims of sex offenses

suffer unique, and in general, greater trauma than victims of nonsex cases. (McKee II,

supra, 207 Cal.App.4th at p. 1342.) The Court of Appeal concluded that the expert

testimony supported a reasonable perception that the harm caused by sexual abuse is, in

general, a greater harm than the harm caused by other offenses and therefore deserves

more protection. (Id. at pp. 1343-1344.) We agree.

                                             18
       c.     Diagnostic and Treatment Differences

       In McKee II, the expert testimony presented on remand demonstrated that while

MDO‟s and NGI‟s may have major mental illnesses, only 2 percent of MDO‟s and NGI‟s

suffer from pedophilia or other paraphilias, as compared with nearly 90 percent of SVP‟s.

(McKee II, supra, 207 Cal.App.4th at p. 1344.) The experts also explained that the

treatment plans for SVP‟s are different from those of MDO‟s and NGI‟s, because they

are not based on medications, but rather on giving them tools to limit their risk of

sexually reoffending. (Id. at p. 1345.) The evidence showed that only about 25 percent

of SVP‟s participate in treatment, such that many SVP‟s took up to five years to complete

treatment. (Ibid.) The need for indeterminate commitments was based on the finding

that two-year commitments were inadequate to complete treatment. (Id at p. 1346.) The

reviewing court concluded this evidence supported the conclusion that SVP‟s are

clinically distinct from MDO‟s and NGI‟s. (Id. at p. 1347.)

       The evidence presented in this case similarly showed that SVP‟s have a poor

prognosis for successful treatment. Here, the trial court heard evidence that SVP

treatment has a minimal rate of success. Dr. Davis testified that approximately 550

SVP‟s had been committed for treatment.5 Of that number, only 15 or 16 persons have

completed the treatment program. At trial, defense counsel argued to the court that this



       5
        According to DMH statistics, as of July 1, 2010, 699 patients have been
committed to the SVP treatment program. (Task Force Report of the Sex Offender
Commitment Program, http://www.casomb.or/docs/csom%20full%20report.pdf [as of
August 20, 2013].)

                                             19
statistic rendered the program of treatment a “joke.” The probability of successfully

completing sex offender treatment is thus 2.9 percent (16 divided by 5506).

       In other words, the SVPA targets persons with mental disorders that may never be

successfully treated. (People v. Hubbart (2001) 88 Cal. App. 4th 1202, 1222.) The

probability that defendant would reoffend by committing a new sexually violent crime

was estimated in the medium-high range. Defendant‟s scores on the Static-99

instrument7 place him in the 7.7 to 19.1 percent risk of reoffending within five years, and

8.2 to 27.3 percent risk of reoffending within 10 years. Because defendant has refused to

participate in his own treatment for the bulk of his past commitments, the probability of

his successful completion of sex offender treatment is further reduced.

       In the wake of McKee II, several other courts have had the opportunity to consider

the question of whether disparate treatment for SVP‟s is warranted and have concluded

that it is. (See People v. McDonald (2013) 214 Cal. App. 4th 1367, 1372; People v.

Landau (2013) 214 Cal. App. 4th 1, 47; People v. McCloud (2013) 213 Cal. App. 4th 1076,

1086; People v. McKnight (2012) 212 Cal. App. 4th 860, 862.) Based on the ample

authorities, as well as the evidence presented at trial in this case, we conclude the

disparate treatment for SVP‟s as a class does not offend equal protection principles.

Because the statutory scheme has been precisely tailored to serve a compelling

       6
         Although statistics to date show the number of persons who have been
committed as SVP‟s, we were unable to find more current statistics on the successful
treatment of SVP‟s, leading to release. We therefore use the figures provided by Dr.
Davis‟s testimony.
       7
        Dr. Davis described the Static-99 is an actuarial instrument used to distinguish
between recidivists and nonrecidivists.
                                             20
governmental interest in protecting the public against SVP‟s, it passes constitutional

muster.

                                       DISPOSITION

   The judgment is affirmed.

   CERTIFIED FOR PUBLICATION

                                                               RAMIREZ
                                                                                         P. J.

We concur:


McKINSTER
                          J.


RICHLI
                          J.




                                            21